MITCHELL, J.
All of the pláintiffs and the defendants, other than Hunter, own mills operated by power derived from the water of the Cannon *225river. The court finds, in effect, that the defendants have not made any use of the water of the river which is in violation of plaintiffs’ common-law right as riparian owners. The action is brought to compel the defendants to maintain a dam to create reservoirs and to use the water of the river in accordance with certain agreements, set out in the complaint, between former owners of the mill now owned by the defendants and the Cannon River Manufacturers’ Association, a private corporation organized under the laws of this state "for the purpose of developing and improving the water power on Cannon river and applying the same to manufacturing purposes.” The pleadings, findings of the court, and the briefs of counsel are quite voluminous, but in our opinion all the law necessary to be considered lies in a very narrow compass.
The agreements referred to were exclusively between the corporation and the then owner of the defendants” mill. No one but the parties themselves, or those in privity with them, has any legal interest in these agreements or any right to enforce them. There is no privity between the plaintiff and either the corporation or the defendants. None of the plaintiffs were even members of the corporation. The corporation never had any interest in the mills now owned by them. The parties to these agreements could have modified or wholly set them aside at their pleasure, and none of the plaintiffs or their grantors could have successfully objected. None of the plaintiffs have succeeded to any of the rights of the corporation, and they make no such claim, except that by purchase all. of them, except one, have acquired properties which at the time these agreements were made were owned individually by members of the corporation. The situation is very tersely summed up by the trial judge substantially as follows: In times past certain parties owning mills on the river, and then interested in improving its water powers, formed a corporation for that purpose, and this corporation agreed with another party owning a mill site on the stream that he should maintain certain reservoirs on the river; and now the plaintiffs attempt to enforce this agreement on their own behalf because some of them have, in the course of time, and by process of purchase, acquired mill properties which were formerly owned by members of the corporation.
*226In view of some suggestions in counsel’s brief, it may be proper to add that tlie case turns, not upon any question of pleading or practice, but upon the proposition that the facts found do not constitute a cause of action. T'o the suggestion that plaintiffs are entitled to recover irrespective of the agreements referred to, the answer is that they are foreclosed by the finding of the court to the contrary; none of the evidence being before us, and all the assignments of error going to the question of the sufficiency of the findings of fact to support the conclusions of law.
Judgment affirmed.